 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDLadishCo.andDistrictNo. 10,InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO,Petitioner.Case 30-RC-956August 14, 1969DECISION AND DIRECTION OFELECTIONBY CHAIRMANMCCULLOCHAND MEMBERSJENKINS ANDZAGORIAUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearingwas held before Cecil Sutphen, HearingOfficer.The Petitioner, Intervenor, t and Employerhave filed briefs.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of employees of theEmployer within the meaning of Section 9(c)(1) and2(6) and (7) of the Act.4.The Petitioner is seeking a unit of allemployees in the first aid department at theEmployer'sCudahy,Wisconsinplant.TheIntervenor contends that the first aid departmentshould be addedas anaccretion to the technical unititcurrently represents. Although the Petitioner andIAM Local Lodge No. 1862 (not a party to thisproceeding) currently represent the production andmaintenance employees, there is no bargaininghistory for the first aid department.The Employer contends that the petition shouldbe dismissed on the grounds that the employeessoughtareconfidentials.Insupportof thiscontention the Employer cites a 1964 stipulationbetween it and the Associated Unions of Americaand the Technical Engineers of America. However,itisclear that neither the Petitioner nor theIntervenorwas a party to that stipulation. TheEmployer further alleges that these employees areconfidentialbecausethefirstaiddepartmentmaintains records of absenteeism and may be calledto advise management when a question arises as towhether an employee's absence is justified. However,'Local 92, AmericanFederationof TechnicalEngineers,AFL-CIO, waspermitted to intervene on the basisof its contract covering the technicalemployees at the Employer's Cudahy planttheBoard has limited the term "confidential" tothose employees who assist and act in a confidentialcapacity to persons who formulate, determine, andeffectuate management policies with regard to laborrelations. It does not appear that any relationshipbetween the first aid department and managementplaces them in confidential status with regard tolabor relations.' Further, an employee's access topersonnel records and the fact that the employee canbring information to the attention of managementwhich may ultimately lead to disciplinary action bymanagement is not enough to qualify an employeeas confidential.' Accordingly, we find that the firstaiddepartment employees are not confidentialemployees.The Employer alternatively contends that therequested unit is inappropriate primarily because itis comprised of technical employees and they shouldbe offered, at most, a choice of being included in theestablished unit of other technical employees at theplant.The first aid department operates 5 first aidstations located in the various population centers inthe Cudahy plant. The department operates on allthree shifts with five employees working the firstshift,four the second shift, and three the third.Those working in the department are the chiefnurse,"sevenfirstaidattendants, two licensedpractical nurses, and two first aid shift supervisors.The employees in the department perform thetypical functions of first aid employees in a majormanufacturing plant. Each is qualified to operateX-rayequipment,administerinjections,splintfractures, prepare injured employees for movementto other places for further medical attention, andperform any first aid necessary until a doctorarrives.First aid employees normally spend morethan 90 percent of their time either in the first aidstations or traveling to and from first aid stations.At no time does any first aid department employeeinterchange with employees in any other departmentin the plant. Each first aid employee has had priormedical experience and training either in the ArmedForces or as an employee at a medical facility.On the basis of the entire record, we arepersuaded that although the first aid departmentemployees may be technical employees, they possessa unique community of interests based upon theirbackground and training, the distinct nature of theirfunction,theirseparatesupervisionandworkstations, the complete absence of interchange withotheremployees,and the fact that they areseparately hired and fired by the chief nurse. In ouropinionthesefactorsnegatetheEmployer'scontention that the petitioned-for employees cannotcomprise a separate unit. Consequently, we find that'TheB F GoodrichCompany,115NLRB 722, 724;Eastern Cameraand PhotoCorp140 NLRB 569, 574,Chrysler Corp,173NLRB No160.'RCA Communications,Inc, 154NLRB 34, 37The parties stipulated and we find that the chief nurse is a supervisorwithin the meaning of the Act178 NLRB No. 5 BURNSIDE STEELFOUNDRY COMPANYthe requested employees constitute an identifiablegroup with a separate community of interests, andare therefore a separate appropriate unit.'Finally, there remains the Employer's contentionthatWood and Orlowski should be excluded fromthe unit as supervisors.Wood and Orlowski areclassifiedasfirstaid shift supervisors and areassigned to the second and third shifts, respectively.Both of these individuals are in charge of theirrespective shifts and are fully responsible for theoperation of the first aid stations during these shifts,and there is no one of higher authority in themedical areas during these shifts. Consequently, wefind that they are supervisors. within the meaning ofthe Act, and exclude them from the proposed unit.Accordingly, we find that the following employeesof the Employer at its Cudahy, Wisconsin plantconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All employees in the First Aid Department,excludingofficeandclericalemployees,professional employees, guards, and supervisors asdefined in the Act, and all other employees.91[Direction of Electionb''omitted from publication.]'As aside from other considerations, the firstaid department had been inexistencesincepriortotheIntervenor'scertificationin1964 asrepresentative of the technical unit, we find no merit inthe Intervenor'scontention that theseemployeesare an accretionto the unit.`In order to assure that all eligiblevoters may have the opportunity tobe informed of the issues in the exerciseof their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used tocommunicate with them.ExcelsiorUnderwearInc.,156 NLRB 1236;N.L.R.B.v.Wyman-Gordon Company,394 U.S. 759. Accordingly, it is herebydirected that an election eligibilitylist,containing the names and addresses of all the eligible voters, must befiled by the Employerwith the Regional Director for Region30 within 7days of thedate of this Decision and Directionof Election. The list mayinitiallybe used by the Regional Director to assist in determining anadequate showing of interest.The RegionalDirectorshallmake the listavailable to all parties to the election when he shall have determined thatan adequate showing of interest amongthe employeesin the unit foundappropriate has been established.No extensionof time to file thislist shallbe granted by the Regional Director except in extraordinary circumstances.Failure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filed.'The Regional Director is instructed to place the name of the Intervenor,Local 92,American Federation of Technical Engineers,AFL-CIO,on the,ballot only upon determination that the Intervenor has made an adequateshowing of interest among the employees in the appropriate unit.